DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 10/19/2022. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 5 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended10/19/2022, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.
Claim Objections
Claim 1 objected to because of the following informalities:  
In claim 1, line 9, change “…in response to the transfer signal;” to “…in response to a transfer signal;”.
In claim 1, line 21, change “…a row select signal and a transfer signal” to “…a row select signal and the transfer signal”.  
In claim 1, line 41, change “…the floating diffusion from…” to “…the floating diffusion capacitor from…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahn et al. (US 2003/0127672 A1) in view of Abe et al. (US 2017/0125464 A1).

Regarding claim 5, Rahn et al. (hereafter referred as Rahn) teaches an image sensing device (Rahn, Figs. 1 and 2), comprising:
a plurality of bitlines (Rahn, Fig. 1, data lines 130, Paragraph 0028);
a plurality of pixels (Rahn, Figs. 1 and , pixels 110, Paragraph 0028), wherein each of the plurality of pixels includes a row select transistor (Rahn, Fig. 2, access TFT 116, Paragraph 0029), wherein the row select transistor includes a first terminal and a second terminal, wherein the first terminal is a gate of the row select transistor, wherein the second terminal is connected to one of the plurality of bitlines (Rahn, Fig. 2, access TFT 116, The first terminal is the gate. The second terminal is connected to data line 130-1);
a control circuit coupled to control the plurality of pixels (Rahn, Fig. 1, Scanning Control 120, Paragraph 0028); and
a voltage supply coupled to the plurality of pixels (Rahn, Fig. 2, voltage source VDD),
wherein each one of the plurality of pixels is coupled to selectively output an image data signal to said one of the plurality of bitlines (Rahn, Paragraph 0035, G-ON outputs image data signals.),
wherein each one of the plurality of pixels is further coupled to selectively clamp said one of the plurality of bitlines (Rahn, Figs. 2 and 5, Paragraph 0036, VP applied to the gate clamps the bitline.),
wherein each one of the plurality of pixels is arranged to selectively decouple from said one of the plurality of bitlines (Rahn, Paragraph 0035, G-OFF turns off the transistor and decouples the pixel from the bitline.),
wherein the control circuit is coupled to cause a clamp voltage to be applied to the first terminal of the row select transistor to control the pixel to selectively clamp said one of the plurality of bitlines such that a clamp current passes through the second terminal (Rahn, Figs. 2 and 4, Paragraph 0036, VP applied to the gate clamps the bitline.), and 
wherein the clamp voltage that is applied to the first terminal of the row select transistor is between an on voltage for the first terminal of the row select transistor and an off voltage for the first terminal of the row select transistor (Rahn, Fig. 5, Paragraph 0036).
However, Rahn does not teach a voltage supply grid coupled to the plurality of pixels.
In reference to Abe et al. (hereafter referred as Abe), Abe teaches a voltage supply grid coupled to the plurality of pixels (Abe, Fig. 3, power supply potential supply line 254, Paragraph 0076, Fig. 13, power supply wirings 352-1, 352-2 , Paragraph 0130).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Rahn with the teaching of a power supply grid as seen in Abe since it is a known layout for supplying power to a pixel array and would provide similar and expected results for supplying power.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2020/0244913 A1) in view of Abe et al. (US 2017/0125464 A1).

Regarding claim 1, Jung et al. (hereafter referred as Jung) teaches an image sensing device (Jung, Fig. 1, 12 and 13), comprising:
an image sensing circuit including a plurality of pixels arranged in a plurality of rows and a plurality of columns (Jung, Fig. 1, Pixel Array 110, Paragraphs 0031), wherein each one of the plurality of pixels comprises:
a photodiode coupled to photogenerate image charge in response to incident light (Jung, Fig. 13, photodiode PD1/PD2);
a transfer transistor coupled to the photodiode (Jung, Fig. 13, transfer transistor TX1/TX2, Paragraph 0073);
a floating diffusion coupled to the transfer transistor (Jung, Fig. 13 floating diffusion node FD1/FD2), wherein the transfer transistor is coupled to transfer the image charge from the photodiode to the floating diffusion in response to the transfer signal (Jung, Fig. 13, transfer signal TG1/TG2, Paragraph 0048 and 0089);
an amplifying transistor coupled to the floating diffusion capacitor to generate one of the image data signals in response to charge in the floating diffusion (Jung, Fig. 13, drive transistor DX1/DX2, Paragraph 0136);
a reset transistor (Jung, Fig. 13, reset transistor RX1/RX2) coupled between a voltage source (Jung, Fig. 13, VPIX) and the floating diffusion, wherein the voltage source is coupled to the floating diffusion through the reset transistor in response to a reset signal (Jung, Fig. 13, RG1/RG2, Paragraphs 0142-0143); and
a row select transistor (Jung, Fig. 13, selection transistor SX1/SX2) coupled between the amplifying transistor and a respective one of a plurality of bitlines (Jung, Fig. 13, column line CL);
a voltage supply coupled to the plurality of pixels (Jung, Fig. 13, VPIX);
the plurality of bitlines, wherein each one of the plurality of bitlines is coupled to a corresponding one of the plurality of columns (Jung, Fig. 2, Paragraphs 0040); and
a control circuit coupled to output at least a row select signal and a transfer signal to each one of the plurality of rows (Jung, Fig. 2, Row Driver 120, Paragraph 0044, Fig. 13, clamp controller 121c, Paragraphs 0121-0123),
wherein each one of the plurality of rows is selectively coupled to the plurality of bitlines to selectively output image data signals in response to the row select signal and the transfer signal (Jung, Fig. 17, Paragraph 0145 and 0148, Turing on the transfer transistor (TG2-high) and the select transistor (SEL2-VSEL) outputs image data to the bitline.),
wherein each one of the plurality of rows is further selectively coupled to the plurality of bitlines to selectively clamp the plurality of bitlines in response to the row select signal and the transfer signal  (Jung, Fig. 17, Paragraph 0145 and 0148, Turing off the transfer transistor (TG1-low) and clamping the select transistor (SEL2-VCPL) clamps the bitline.),
wherein each one of the plurality of rows is selectively decoupled from the plurality of bitlines in response to the row select signal (Jung, Fig. 17, The pixel row is decoupled from the bitline when the select transistor is low/off.),
wherein the row select transistor is coupled to selectively output said one of the image data signals to the respective bitline in response to the row select signal and the transfer signal (Jung, Fig. 17, Paragraph 0145 and 0148, Turing on the transfer transistor (TG2-high) and the select transistor (SEL2-VSEL) outputs image data to the bitline.),
wherein the row select transistor is further coupled to selectively clamp the respective one of the plurality of bitlines in response to the row select signal and the transfer signal (Jung, Fig. 17, Paragraph 0145 and 0148, Turing off the transfer transistor (TG1-low) and clamping the select transistor (SEL2-VCPL) clamps the bitline.), 
wherein the row select transistor is selectively decoupled from the respective one of the plurality of bitlines in response to the row select signal (Jung, Fig. 17, The pixel row is decoupled from the bitline when the select transistor is low/off.),
wherein the row select transistor is further coupled to selectively clamp the respective one of the plurality of bitlines in response to the transfer transistor isolating the floating diffusion from the photodiode in response to the transfer signal (Jung, Fig. 17, Paragraph 0145 and 0148, Turing off the transfer transistor (TG1-low) and clamping the select transistor (SEL2-VCPL) clamps the bitline. The floating diffusion is isolated from the photodiode when the transfer transistor is off.), and the reset transistor applying a reset voltage to the floating diffusion in response to the reset signal (Jung, Fig. 17, “Reset ADC”, RG1 is high during “Reset ADC” to reset the floating diffusion.) prior to the row select signal applying a clamp voltage to a gate terminal of the row select transistor (Jung, Fig. 17, “Signal ADC”, Paragraphs 0145-0150, SEL1-VCLP is applied to the select transistor gate during “Signal ADC”.), and
wherein the clamp voltage that is applied to the gate terminal of the row select transistor is between an on voltage for the gate terminal of the row select transistor and an off voltage for the gate terminal of the row select transistor (Jung, Figs. 13 and 17, Paragraph 0124, VSEL is the on voltage and is higher than VCLP. VCLP is higher than the off voltage (Fig. 17).).
However, Jung does not explicitly state the floating diffusion has a floating diffusion capacitor and does not teach a voltage supply grid coupled to the plurality of pixels.
In further reference to Jung, Jung teaches a floating diffusion capacitor (Jung, Fig. 4, floating capacitor Cf, Paragraph 0070).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Jung (Fig. 13) with the floating diffusion capacitor as seen in Jung (Fig. 4) to increase the amount of charge the pixel is able to store.
However, Jung does not teach a voltage supply grid coupled to the plurality of pixels.
In reference to Abe et al. (hereafter referred as Abe), Abe teaches a voltage supply grid coupled to the plurality of pixels (Abe, Fig. 3, power supply potential supply line 254, Paragraph 0076, Fig. 13, power supply wirings 352-1, 352-2 , Paragraph 0130).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Jung with the teaching of a power supply grid as seen in Abe since it is a known layout for supplying power to a pixel array and would provide similar and expected results for supplying power.

Regarding claim 5, Jung teaches an image sensing device (Jung, Fig. 1, 12 and 13), comprising:
a plurality of bitlines (Jung, Fig. 2 and 13, column line CL);
a plurality of pixels (Jung, Figs. 2 and 13), wherein each of the plurality of pixels includes a row select transistor (Jung, Fig. 13, selection transistor SX1/SX2), wherein the row select transistor includes a first terminal and a second terminal, wherein the first terminal is a gate of the row select transistor, wherein the second terminal is connected to one of the plurality of bitlines (Jung, Fig. 13, The first terminal is the gate. The second terminal is the terminal connected to the column line CL.);
a control circuit coupled to control the plurality of pixels (Jung, Fig. 2, Row Driver 120, Paragraph 0044, Fig. 13, clamp controller 121c, Paragraphs 0121-0123); and
a voltage supply coupled to the plurality of pixels (Jung, Fig. 13, VPIX),
wherein each one of the plurality of pixels is coupled to selectively output an image data signal to said one of the plurality of bitlines (Jung, Fig. 17, Paragraph 0145 and 0148, Turing on the transfer transistor (TG2-high) and the select transistor (SEL2-VSEL) outputs image data to the bitline.),
wherein each one of the plurality of pixels is further coupled to selectively clamp said one of the plurality of bitlines (Jung, Fig. 17, Paragraph 0145 and 0148, Turing off the transfer transistor (TG1-low) and clamping the select transistor (SEL2-VCPL) clamps the bitline.),
wherein each one of the plurality of pixels is arranged to selectively decouple from said one of the plurality of bitlines (Jung, Fig. 17, The pixel row is decoupled from the bitline when the select transistor is low/off.),
wherein the control circuit is coupled to cause a clamp voltage to be applied to the first terminal of the row select transistor to control the pixel to selectively clamp said one of the plurality of bitlines such that a clamp current passes through the second terminal (Jung, Fig. 17, Paragraph 0145 and 0148, Turing off the transfer transistor (TG1-low) and clamping the select transistor (SEL2-VCPL) clamps the bitline.), and 
wherein the clamp voltage that is applied to the first terminal of the row select transistor is between an on voltage for the first terminal of the row select transistor and an off voltage for the first terminal of the row select transistor (Jung, Figs. 13 and 17, Paragraph 0124, VSEL is the on voltage and is higher than VCLP. VCLP is higher than the off voltage (Fig. 17).).
However, Jung does not teach a voltage supply grid coupled to the plurality of pixels.
In reference to Abe et al. (hereafter referred as Abe), Abe teaches a voltage supply grid coupled to the plurality of pixels (Abe, Fig. 3, power supply potential supply line 254, Paragraph 0076, Fig. 13, power supply wirings 352-1, 352-2 , Paragraph 0130).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Jung with the teaching of a power supply grid as seen in Abe since it is a known layout for supplying power to a pixel array and would provide similar and expected results for supplying power.
Allowable Subject Matter
Claims 2-4 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 2, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“an image sensing circuit including a plurality of pixels arranged in a plurality of rows and a plurality of columns; a voltage supply grid coupled to the plurality of pixels; a plurality of bitlines, wherein each one of the plurality of bitlines is coupled to a corresponding one of the plurality of columns; and a control circuit coupled to output at least a row select signal and a transfer signal to each one of the plurality of rows, wherein the control circuit includes: an address decoder coupled to generate a row enable signal in response to an address signal; a latch coupled to receive the row enable signal, a clear clamp signal, and a set clamp signal; a first AND gate is coupled to receive the row enable signal an active row RS enable signal; a second AND gate is coupled to receive an output of the latch and an ECL signal enable signal; a tri-state buffer coupled to receive a level shifted output of the first AND gate and a level shifted output of the second AND gate; and a switch coupled having a drain coupled to a clamp voltage, a gate coupled to receive the level shifted output of the first AND gate, and a source coupled to an output of the tri-state buffer, wherein the row select signal is coupled to be generated at the output of the tri-state buffer, wherein the row select signal is coupled to be generated at the output of the tri- state buffer, wherein each one of the plurality of rows is selectively coupled to the plurality of bitlines to selectively output image data signals in response to the row select signal and the transfer signal, wherein each one of the plurality of rows is further selectively coupled to the plurality of bitlines to selectively clamp the plurality of bitlines in response to the row select signal and the transfer signal, and wherein each one of the plurality of rows is selectively decoupled from the plurality of bitlines in response to the row select signal.”

Claims 3-4 depend on, and further limit, independent claim 2. Therefore, claims 3-4 are considered allowable for the same reasons.

As per claims 6, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“a plurality of bitlines; a plurality of pixels, wherein each of the plurality of pixels includes a row select transistor, wherein the row select transistor includes a first terminal and a second terminal, wherein the second terminal is connected to one of the plurality of bitlines; a control circuit coupled to control the plurality of pixels, wherein the control circuit includes: an address decoder coupled to generate a row enable signal in response to an address signal; a latch coupled to receive the row enable signal, a clear clamp signal, and a set clamp signal; a first AND gate is coupled to receive the row enable signal an active row RS enable signal; a second AND gate is coupled to receive an output of the latch and an ECL signal enable signal; a tri-state buffer coupled to receive a level shifted output of the first AND gate and a level shifted output of the second AND gate; and a switch coupled having a drain coupled to a clamp voltage, a gate coupled to receive the level shifted output of the first AND gate, and a source coupled to an output of the tri-state buffer, wherein the row select signal is coupled to be generated at the output of the tri- state buffer; and a voltage supply grid coupled to the plurality of pixels, wherein each one of the plurality of pixels is coupled to selectively output an image data signal to said one of the plurality of bitlines, wherein each one of the plurality of pixels is further coupled to selectively clamp said one of the plurality of bitlines, wherein each one of the plurality of pixels is arranged to selectively decouple from said one of the plurality of bitlines, wherein the control circuit is coupled to cause a clamp voltage to be applied to the first terminal of the row select transistor to control the pixel to selectively clamp said one of the plurality of bitlines such that a clamp current passes through the second terminal.”
Claims 7-8 depend on, and further limit, independent claim 6. Therefore, claims 7-8 are considered allowable for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698       


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698